EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2022 has been entered.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to a method, system, and non-transitory computer-readable storage media for facilitating the generation and display of a special 2D flattened view determining which panels to include in the generation of that special 2D flattened view and the manner of their display whether folded to form the face or transformed to be coplanar with the selected panel(s). Thus, the specific incorporation of this significant feature serves to distinguish the claimed invention over prior art that addresses generating and displaying 2D views for CAD applications.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment 
Authorization for this examiner’s amendment was given via an e-mail sent by Applicant’s representative, Patrick J. Walsh, Reg. No. 66,837, on 03/09/2022 which followed a telephonic interview on 02/24/2022 and several follow up discussions and emails. The application has been amended as follows: 

Amendments to the Claims
This listing of claims replaces all prior versions and listings of claims in the application.   (Material to be inserted is in bold and underline, and material to be deleted is in 

1.	(Currently Amended) A method comprising:
receiving, by [[the]] at least one computing device, a selection of a plurality of panels of a three-dimensional (3D) assembled representation of an object, the plurality of panels that are selected being folded to form a face of the object in the 3D assembled representation;
receiving, by the at least one computing device, an indication to display a two-dimensional (2D) flattened view in which selected panels are displayed coplanar with neighboring panels of the object;
identifying, by the at least one computing device, the neighboring panels of the plurality of panels that are selected, the neighboring panels identified based on the 3D assembled representation or a 2D unassembled representation of the object, the 2D unassembled representation corresponding to a first arrangement of panels that includes all panels of the object arranged as when the object is unassembled;
wherein: 
the second arrangement is limited to the plurality of panels that are selected and the neighboring panels; 
the second arrangement has the plurality of panels that are selected being displayed folded in the 2D flattened view in a same way that [[as]] the plurality of panels are folded to form the face of the object in the 3D assembled representation; 
the second arrangement further has the neighboring panels being disposed adjacent to respective selected panels; and 
the second arrangement is further determined by transforming at least one of the neighboring panels that corresponds to a different plane from a respective selected panel so that the at least one neighboring panel is coplanar with the respective selected panel for the 2D flattened view; and
displaying, by the at least one computing device, the 2D flattened view via a user interface.

2-7.	(Canceled)

8.	(Currently Amended) [[A]] The method of 

9.	(Currently Amended) [[A]] The method of 

10.	(Currently Amended) [[A]] The method of 

displaying application of the graphic to the portion; and
concurrently displaying application of the graphic to a corresponding portion of the other of the 2D flattened view or the 3D assembled representation of the object.

11.	(Currently Amended) [[A]] The method of 
determining a loop of panels around the 3D assembled representation of the object; and
displaying an additional 2D flattened view via the user interface, the additional 2D flattened view being scrollable infinitely across the loop of panels in a horizontal or vertical direction.

12.	(Canceled) 

13.	(Currently Amended)  A system comprising:
one or more processors; and
memory storing computer-readable instructions that are executable by the one or more processors to implement:
a neighbor identification module 
an arrangement module wherein: 
the second arrangement has the plurality of selected panels being displayed folded in the 2D flattened view in a same way that [[as]] the plurality of selected panels are folded to form the face of the object in the 3D representation;
the second arrangement further has the neighboring panels being disposed adjacent to respective selected panels; and 
the second arrangement is further determined by transforming at least one of the neighboring panels that corresponds to a different plane from the face in the 3D representation so that the at least one neighboring panel is coplanar with the face for the 2D flattened view.

14.	(Currently Amended) [[A]] The system of claim 13, wherein the computer-readable instructions are further executable by the one or more processors to implement a display module to display the 2D flattened view on a display device.

15.	(Currently Amended) [[A]] The system of claim 13, wherein the computer-readable instructions are further executable by the one or more processors to implement a display module to display the 2D flattened view and the 3D representation of the object concurrently on a display device.

16.	(Currently Amended) [[A]] The system of claim 13, wherein the neighbor identification module is further implemented to identify 

17.	(Currently Amended) [[A]] The system of claim 13, wherein the computer-readable instructions are further executable by the one or more processors to implement an application 

18-20.	(Canceled) 

21.	(Currently Amended) [[A]] The method of claim 1, wherein determining the 2D flattened view further comprises:
attaching a neighboring panel identified from the 2D unassembled representation along a crease between the neighboring panel identified from the 2D unassembled representation and the respective selected panel; or
attaching a neighboring panel identified from the 3D assembled representation to an edge of the respective selected panel adjacent to which the neighboring panel identified from the 3D assembled representation is disposed based on assembly of the object.

22.	(Canceled)

23.	(Currently Amended) [[A]] The method of claim 1, wherein the first arrangement of the 2D unassembled representation of the object is a dieline of the object.



25.	(Currently Amended) [[A]] The method of claim 1, wherein the neighboring panels identified based on the 2D unassembled representation of the object comprise at least one panel sharing a crease with the plurality of panels.

26.	(Currently Amended) [[A]] The method of claim 1, wherein identifying the neighboring panels includes identifying at least one superior panel that is folded over another panel as neighboring a respective selected panel based on adjacency of the at least one superior panel to the respective selected panel in the 3D assembled representation.

27. (Canceled) 

28. (Currently Amended) [[A]] The method of claim 1, wherein each of the neighboring panels is disposed adjacent to only a respective selected panel in the 2D flattened view.

29. (Canceled) 

30. (New) Non-transitory computer-readable storage media storing instructions that are executable by one or more processors to perform operations including:
receiving a selection of a plurality of panels of a three-dimensional (3D) assembled representation of an object, the plurality of panels that are selected being folded to form a face of the object in the 3D assembled representation;
receiving an indication to display a two-dimensional (2D) flattened view in which selected panels are displayed coplanar with neighboring panels of the object;

determining a second arrangement of panels for the 2D flattened view, wherein: 
the second arrangement has the plurality of panels that are selected being displayed folded in the 2D flattened view in a same way that the plurality of panels are folded to form the face of the object in the 3D assembled representation; 
the second arrangement further has the neighboring panels being disposed adjacent to respective selected panels; and 
the second arrangement is further determined by transforming at least one of the neighboring panels that corresponds to a different plane from a respective selected panel so that the at least one neighboring panel is coplanar with the respective selected panel for the 2D flattened view.

31. (New) The non-transitory computer-readable storage media of claim 30, wherein the operations further include displaying the 2D flattened view via a user interface.

32. (New) The non-transitory computer-readable storage media of claim 30, wherein the operations further include displaying a user interface that includes concurrently a display of the 3D assembled representation and a display of the 2D flattened view.

receiving, via the user interface, user input to apply a visual modification to the object, the user input to apply the visual modification being received in relation to only one of the display of the 2D flattened view or the display of the 3D assembled representation; and
displaying application of the visual modification of the object concurrently on both the display of the 2D flattened view and the display of the 3D assembled representation in real-time as the user input to apply the visual modification to the object is received.

34. (New) The non-transitory computer-readable storage media of claim 33, wherein the operations further include generating a file usable to print the object in an unassembled state with the visual modification.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA S AYAD whose telephone number is (571)272-2743. The examiner can normally be reached Monday-Friday, 7:30 am - 4:30 pm. Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2145                                                                                                                                                                                                        



/M.S.A/Examiner, Art Unit 2145